                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

               Plaintiff,

      v.                                            Case No. 19-CV-1237

JUSTIN SCHMIDT-QUIST,
STEPHEN JASKOWIAK, and
JOHN DOE,

               Defendants.


                                      ORDER


      Plaintiff Joshua Lee Vinson, Sr., filed a complaint under 42 U.S.C. § 1983

alleging that the defendants violated his constitutional rights. On October 8, 2019,

the court allowed Vinson to proceed on claims against three John Doe defendants.

Because Vinson did not know the names of the defendants, the court added Racine

Police Chief Art Howell as a defendant for the limited purpose of helping Vinson learn

their names.

      On November 27, 2019, Vinson filed a letter explaining that Chief Howell had

given him the names of two of the three defendants. He identifies them as Justin

Schmidt-Quist and Stephen Jaskowiak. The court will update the docket accordingly.

The court will also dismiss Chief Howell as a defendant. The court thanks him for

assisting Vinson.
      One John Doe defendant remains. After Schmidt-Quist and Jaskowiak have

an opportunity to respond to Vinson’s complaint, the court will enter a scheduling

order setting dates for discovery and the filing of dispositive motions. After the court

enters a scheduling order, Vinson may serve discovery requests upon the named

defendants (by mailing the requests to their lawyers) to get the documents and

information he believes he needs to prove his claims and to learn the name of the

final defendant. Once Vinson learns the name of the final defendant, he must

promptly notify the court. Vinson may not serve discovery requests until after the

court enters a scheduling order.

      IT IS THEREFORE ORDERED that the clerk’s office shall replace the John

Doe placeholder for officers 1 and 2 with Justin Schmidt-Quist and Stephen

Jaskowiak. The clerk’s office shall leave the John Doe placeholder for officer 3.

      IT IS FURTHER ORDERED that Chief Art Howell is DISMISSED as a

defendant.

      IT IS FURTHER ORDERED that the U.S. Marshals Service shall serve a

copy of the complaint (ECF No. 1), the screening order (ECF No. 10), and this order

upon defendants Justin Schmidt-Quist and Stephen Jaskowiak pursuant to Federal

Rule of Civil Procedure 4. Vinson is advised that Congress requires the U.S. Marshals

Service to charge for making or attempting such service. 28 U.S.C. § 1921(a).

Although Congress requires the court to order service by the U.S. Marshals Service,

it has not made any provision for these fees to be waived either by the court or by the

U.S. Marshals Service. The current fee for waiver-of-service packages is $8.00 per

                                           2
item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The

U.S. Marshals Service will give Vinson information on how to remit payment. The

court is not involved in collection of the fee.

       IT IS FURTHER ORDERED that defendants Justin Schmidt-Quist and

Stephen Jaskowiak shall file a responsive pleading to the complaint.

       IT IS FURTHER ORDERED that the parties may not begin discovery until

after the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

       Dated in Milwaukee, Wisconsin this 2nd day of December, 2019.




                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                             3
